Per Curiam:
Separate issues as to alienation of affections and as to criminal conversation, as well as actual and punitive damages, were submitted to the jury. The evidence wias sufficient to sustain the verdict. The assignments of error in the admission and exclusion of testimony are lacking in merit.
While the charge to some extent fails to draw a distinct line between damages that may be awarded for alienation of affections and damages that may be awarded for criminal conversation, nevertheless the jury answered both issues for the plaintiff; and inasmuch as only one issue of actual damages was submitted, the slight deviation in the charge as to what damages may be awarded under the one or the other is deemed harmless. No reason appears why the result of the trial should be disturbed.
No error.